March 29, 2013 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Ladies and Gentlemen: We have read the comments made regarding us in Item 4.01 of Form 8-K of Community Shores Bank Corporation, dated March 27, 2013, as contained in the second and third paragraphs of Item 4.01, and are in agreement with those statements. /s/ Crowe Horwath LLP Crowe Horwath LLP Grand Rapids, Michigan cc: Julie K. Greene Audit Committee Chairman Community Shores Bank Corporation
